Title: From James Madison to Thomas Jefferson, 25 May 1794
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. May 25. 1794.
Your favr. of the 15th. Inst: came to hand yesterday. I will procure you the “Definition of parties,” and one or two other things from the press which merit a place in your archives. Osnabrigs can be had here. Negro Cotton I am told can also be had; but of this I am not sure. I learn nothing yet of Blake. The inclosed paper will give you the correspondence of E. R. & Hammond on an occurrence particularly interresting. You will be as able to judge as we are of the calculations to be founded on it. The embargo expires today. A proposition some days ago for continuing it was negatived by a vast majority; all parties in the main concurring. The Republican was assured that the Embargo if continued would be considered by France as hostility: The other had probably an opposite motive. It now appears that throug⟨h⟩out the Continent the people were anxious for its continuance, & it is probable that its expiration will save the W. Inds. from famine, without affording any sensible aid to France. A motion was put on the table yesterday for re-enacting it. Measures of this sort are not the fashion. To supplicate for peace, and under the uncertainty of success, to prepare for war by taxes & troops is the policy which now triumphs under the patronage of the Executive. Every attack on G. B. thro’ her commerce is at once discomfited; & all the taxes, that is to say excises, stamps, &c. are carried by decided majorities. The plan for a large army has failed several times in the H. of Reps. It is now to be sent from the Senate, and being recomended by the Message of the P. accompanying the intelligence from the Miami, will probab[l]y succeed. The influence of the Ex. on events, the use made of them, and the public confidence in the P. are an overmatch for all the efforts Republicanism can make. The party of that sentiment in the Senate is compleatly wrecked; and in the H. of Reps. in a much worse condition than at an earlier period of the Session.
